Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9: “which of the output ports high pressure output ports”
	--which of the output ports are high pressure output ports--

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Clayton et al (US 6,328,070) is the prior art believed to be closest to the claimed invention.
As concerns claim 1, Clayton et al (US 6,328,070) discloses:a subsea hydraulic control device for hydraulically controlling a subsea module, the control device including a hydraulic distribution unit comprising:
a valve unit (12, 30);
a manifold unit (22/122);
a hydraulic input port (24a) connectable to a fluid source and connected to a fluid line within the hydraulic distribution unit;
a hydraulic input port (26a) connectable to a fluid source and connected to a fluid line within the hydraulic distribution unit;
a return port (24c / 26c) connectable to a return fluid reservoir and connected to a return fluid line within the hydraulic distribution unit (Column 7, Lines 20 - 41: "the manifold ports are operable to vent fluid to the common passageway 142 for flow of the vented fluid to the external source with which the common passageway is communicated"); and
a number of hydraulic output ports (42, 44, 46) connectable to subsea actuators (not shown) of the subsea module;
wherein the valve unit comprises a number of control valves (14, 32), each of which is connected either between the low pressure fluid line, the return fluid line and one of the output ports or between the high pressure fluid line, the return fluid line and one of the output ports (valves 14 and 32, as shown in Figure 3, are connected between an input channel, 16A, an output channel, 16B and a vent channel, 16C).
Clayton nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, the use of a specified low and high pressure hydraulic input ports connectable to low and high pressure fluid sources, and respective low and high pressure fluid lines;
wherein the manifold unit comprises sections of the low pressure and high pressure fluid lines for distributing fluid from the input ports to the respective control valves;
wherein a section of the low pressure fluid line is provided as a first fluid bore in the manifold unit and a section of the high pressure fluid line is provided as a second fluid bore in the manifold unit; and
wherein the configuration of the first and second fluid bores in the manifold unit determines which of the output ports are low pressure output ports connected to the low pressure fluid line and which of the output ports are high pressure output ports connected to the high pressure fluid line. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679